Case: 14-10408    Date Filed: 07/17/2014   Page: 1 of 3


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-10408
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:13-cr-00295-RAL-TBM-2


UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                      versus

ALEJANDRA VEGA-DELGADO,


                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                  (July 17, 2014)

Before HULL, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

      Alejandra Vega-Delgado appeals her sentence of 46 months of

imprisonment, following her pleas of guilty to conspiring to possess and to
               Case: 14-10408     Date Filed: 07/17/2014    Page: 2 of 3


possessing with intent to distribute cocaine. 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C);

846. Vega-Delgado argues that she was entitled to a reduction in her base offense

level for her minor role in the offense. We affirm.

      The district court did not clearly err by denying Vega-Delgado’s request for

a reduction for her minor role. A defendant is eligible for a two-level reduction in

her base offense level if she “was a minor participant,” United States Sentencing

Guidelines Manual § 3B1.2(b) (Nov. 2013), whose “part in committing the offense

. . . ma[de] [her] substantially less culpable than the average participant,” id.

§ 3B1.2 cmt. n.3(A). To warrant a reduction, the defendant’s role in the offense

must be minor in comparison to her relevant conduct and in comparison to other

participants in the offense. United States v. Alvarez-Coria, 447 F.3d 1340, 1343

(11th Cir. 2006). Based on the information in Vega-Delgado’s presentence

investigation report, to which she did not object, see United States v. Turner, 626

F.3d 566, 572 (11th Cir.2010), her relevant conduct is identical to her actual

conduct, which consisted of transporting 2.73 kilograms of cocaine from Texas to

Florida; calling a confidential source to obtain a buyer; scheduling the transaction;

and transferring the cocaine from the confidential source’s residence to the trunk of

a vehicle used to transport the cocaine to the buyer. And Vega-Delgado’s conduct

is not “substantially less” than that of her codefendant, who negotiated the price

and delivered the cocaine to the buyer. See U.S.S.G. § 3B1.2 cmt. n.3(A).


                                           2
      Case: 14-10408   Date Filed: 07/17/2014   Page: 3 of 3


We AFFIRM Vega-Delgado’s sentence.




                               3